Citation Nr: 0424847	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-01 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than February 9, 
2001, for the grant of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, that reopened a claim for service connection for 
bilateral hearing loss and granted the claim, assigning a 20 
percent schedular evaluation effective from February 9, 2001.  
The veteran disagreed with the effective date assigned for 
the grant of this claim.


FINDINGS OF FACT

1.  In an October 1988 rating decision, the RO denied service 
connection for hearing loss; a Notice of Disagreement was not 
received to initiate an appeal from that determination.

2.  On February 9, 2001, the RO received the veteran's 
reopened claim of entitlement to service connection for 
hearing loss.  

3.  By a June 2002 rating action, the RO granted entitlement 
to service connection for bilateral hearing loss, evaluated 
as 20 percent disabling, effective from February 9, 2001.

4.  The RO was not in possession of any communication prior 
to February 9, 2001, that can reasonably be construed as a 
formal or informal claim of entitlement to VA compensation 
benefits based on hearing loss.






CONCLUSION OF LAW

An effective date prior to February 9, 2001, for the grant of 
service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.400, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

In the present case, the Board finds that all relevant facts 
have been properly developed in regard to the veteran's claim 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained the 
veteran's VA records and he has been afforded a VA 
audiometric examination.  The claims file also contains 
communications from the veteran as well as statements in 
support of his claim offered by his family and friends.

Additionally, the Board is satisfied that VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claim has been met.  The RO informed him of the need for such 
evidence in regard to his reopened service connection claim 
in letters dated in March 2001 and July 2001.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence (if any) was to be provided by him 
and which portion VA would attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
also provided regulations pertinent to the veteran's current 
claim in a December 2002 Statement of the Case.

The Board is aware that the March 2001 and July 2001 VCAA 
letters concerned the veteran's service connection claim and 
not his present earlier effective date claim.  The question 
of whether a further VCAA letter for such a "downstream" 
issue is required was addressed by the VA Office of General 
Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this 
precedent opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.  Accordingly, the Board finds no procedural deficiencies 
under 38 U.S.C.A. § 5103(a) in this case, and the veteran 
will not be prejudiced by a Board adjudication of his claim 
at the present time.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis

It is asserted by and on behalf of the veteran that the 
effective date of service connection for his bilateral 
hearing loss should be to 1996; rather than the assigned 
effective date of February 9, 2001.  The veteran does not 
dispute the findings that he did not initiate an appeal from 
the October 1988 rating decision and did not request to 
reopen his claim until February 2001.  In addition, he does 
not provide an explanation as to why his service connected 
bilateral hearing loss should be effective from 1996.  

Generally, the effective date for the grant of service 
connection based on an original claim or a claim reopened 
after final adjudication, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  The 
effective date of a reopened claim based on new and material 
evidence received after the final disallowance shall be the 
date of the new claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(ii).  

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155(a).  
When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v.  
Derwinski, 3 Vet. App. 196, 198 (1992).

Applying the foregoing principles to the facts of the present 
case, the Board finds that an effective date prior to 
February 9, 2001, for the grant of service connection for 
bilateral hearing loss is not warranted.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200.  In order to be considered timely, a Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302.

The RO initially denied service connection for hearing loss 
in October 1988 and notified the veteran of the decision in 
October 1988.  However, a Notice of Disagreement was not 
received to initiate an appeal from that determination  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Accordingly, the 
Board finds that the October 1988 decision denying service 
connection for hearing loss is final.  

Thus, the effective date of any subsequent award of service 
connection for hearing loss can be no earlier than the date 
of receipt of the application to reopen.  The earliest 
evidence of the veteran's intent to reopen a claim for 
service connection for hearing loss following the RO's 
October 1988 denial is his VA Form 21-526, Veteran's 
Application for Compensation and/or Pension, received on 
February 9, 2001.  There is no evidence on file showing the 
veteran's intent to reopen a claim for service connection for 
hearing loss following the October 1988 denial, prior to 
February 9, 2001.  

Notwithstanding the veteran's unsupported contention that 
service connection for bilateral hearing loss should be 
effective from 1996, VA is bound by the laws as enacted by 
Congress and its own controlling regulations.  See 
38 U.S.C.A. § 7104(c).  Inasmuch as the veteran's first 
expression of interest to reopen the claim for service 
connection for bilateral hearing loss was received on 
February 9, 2001, the effective date of the subsequent grant 
for service connection can be no earlier than this date.  
Accordingly, the veteran's claim for an effective date 
earlier than February 9, 2001, for the grant of service 
connection for bilateral hearing loss must be denied.


ORDER

The appeal is denied.




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



